Dear Ms. Rosenberg:
We have been asked by the city attorney, Mr. Jeff Simon, for the Parish of New Iberia to reconsider our opinion, number 01-90. Mr. Simon provided our office with information regarding the proposed amendment to the Charter of the City of New Iberia and the franchise law which the proposal seeks to affect.
In Opinion No. 01-90, we opined that the state law, R.S. 33:4341, required an election with regard to franchise agreements and therefore, the proposed charter amendment was inconsistent therewith. However, Mr. Simon provided information which shows that the state law, R.S. 33:4341, is inapplicable to New Iberia's granting of franchises, as it only applies to the disposition of publicly owned utility property, and the City of New Iberia does not publicly own the utilities affected by the proposed charter amendment.
Therefore, we are now of the opinion that the proposed amendment to the Charter of the City of New Iberia is in compliance with the constitution and laws of the State. If we can be of further assistance herein, please advise.
Yours very truly,
                                RICHARD P. IEYOUB ATTORNEY GENERAL
                                ____________________________ ANGIE ROGERS LAPLACE Assistant Attorney General
RPI/ARL;mjb
Cc: Mr. John Jeffrey Simon